United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 20, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-30959
                         Summary Calendar



HELEN RHEAMS, on behalf of Walter James Rheams;
TAMMY RHEAMS; ALISHA MONIQUE THOMAS, on behalf of
Jamilah Monet Rheams,

                                    Plaintiffs-Appellants,

versus

VICTOR MARLER, ETC.; ET AL.,

                                    Defendants,

VICTOR MARLER, Officer; UNITED NATIONAL INSURANCE CO.;
JASON POE; LARRY JONES, Special Agent; WILLIE GRAVES;
UNITED STATES OF AMERICA,

                                    Defendants-Appellees.


                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 00-CV-912
                      --------------------

Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellants appeal from a judgment dismissing their 42 U.S.C.

§ 1983 suit pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30959
                                 -2-

They assign error to the district court’s determination that

Walter Rheams’s pending criminal proceedings mandated that the

suit be dismissed or, alternatively, stayed until resolution of

the criminal proceedings.   Rheams’s death during the pendency of

this appeal, however, necessarily brings a premature end to his

criminal proceedings.   See United States v. Estate of Parsons,

314 F.3d 745, 748 (5th Cir. 2002).   We therefore vacate the

judgment of the district court dismissing the suit and remand the

case for further proceedings.

     VACATED AND REMANDED FOR FURTHER PROCEEDINGS.